Appeal, as limited by appellant’s brief, from so much of an order of the Family Court, Orange County, dated October 31, 1974, as fixed the amount of child support payable by him at $35 per week, after a hearing. Order modified, on the facts and in the exercise of discretion, by reducing the amount of child support to $20 per week. As so modified, order affirmed insofar as appealed from, without costs. The Probation Department of the Family Court, Orange County, is directed to return to appellant the moneys it is holding in escrow pursuant to the order of this court entered January 20, 1975. Under the circumstances of this case, the award was excessive to the extent indicated herein. Rabin, Acting P. J., Hopkins, Martuscello, Christ and Brennan, JJ., concur.